Case 5:15-cr-50078-TLB Document 49         Filed 09/29/20 Page 1 of 1 PageID #: 366




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                 PLAINTIFF

V.                           CASE NOS. 5:15-CR-50078
                                       5:16-CR-50019

HENRY DARYL SMITH                                                     DEFENDANT

                                       ORDER

      Now pending before the Court is the Report and Recommendation of Chief United

States Magistrate Judge Erin L. Wiedemann, filed on September 11, 2020. The time to

object has now passed, and no objections were filed.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 48,

Case No. 5:15-CR-50078; Doc. 19, Case No. 5:16-CR-50019) is ADOPTED IN ITS

ENTIRETY, and Defendant’s Motion to Vacate, Set Aside, or Correct Sentence (Doc. 43,

Case No. 5:15-CR-50078; Doc. 14, Case No. 5:16-CR-50019), filed pursuant to 28 U.S.C.

§ 2255, is DENIED.

      IT IS SO ORDERED on this 29th day of September, 2020.



                                       /s/ Timothy L. Brooks
                                       TIMOTHY L. BROOKS
                                       UNITED STATES DISTRICT JUDGE
